777777777777777777777777777777777777777Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please cancel pages 13-33 of SPEC 03/26/2012, which is a lengthy source code computer program listing. And 
Please also delete paragraph 0071 on page 33.

Allowable Subject Matter
Claims 1, 4-12 and 15-19 are allowed.
The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose the combination including at least the limitations of:
(Claim 1) “… acquiring a data model for and input data from said relational database system, the input data housed in a relational database maintained within said relational database system, said data model defining format, attributes, and characteristics of said input data:
normalizing the input data by combining at least some fields associated with the input data into a single field in the normalized input data and by altering a size and a type of at least some other fields associated with the input data in the normalized input data;
initiating a user defined function (UDF) to perform custom-user defined calculations using the normalized data;

generating an updated data model based on the mapped output data in the normalized output format: and
replacing said data model within said relational database system with said
updated data model.”
 
(Claim 9) “…acquiring a data model for and input data from said relational database system, the input data housed in a relational database maintained within said relational database system, said data model defining format, attributes, and characteristics of said input data:
converting the input data acquired from said relational database into a normalized data format by combining at least some fields associated with the input data into a single field in the normalized input data and by altering a size and a type of at least some other fields associated with the input data in the normalized input data;
passing the normalized input data to a user-customized user-defined function (UDF) for processing;
capturing output data produced by the user-customized UDF; translating the output data into the normalized data format; and 
generating an updated data model based on the translated output data in the normalized output format; and 
replacing said data model within said relational database system with said updated data model.” 

(Claim 19) “… wherein the pre-process UDF is configured to intercept calls made to a user-customized UDF to normalize input data being acquired by the user-customized UDF from a relational database maintained within the DBMS and configured to provide the normalized input data to the user-customized UDF for processing within the DBMS, the post-process UDF configured to intercept output data produced by the user-customized UDF and translate the output data to normalized output data, and wherein the pre-process UDF is configured when normalizing the input data to combine at least some fields associated with the input data into a single field in the normalized input data and by altering a size and a type of at least some other fields associated with the input data in the normalized input data; and
a data model feedback module implemented, programmed, and residing within a non-transitory computer-readable storage medium and for execution on the one or more processors, the data model feedback module configured to dynamically update a data model acquired from said DBMS, said data model defining format, attributes, and characteristics of the input data housed within said relational database.”

As dependent claims 4-8, 10-12 and 15-18 depend from an allowable base claims, they are at least allowable for the same reasons as noted above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155.  The examiner can normally be reached on Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        
SOHEILA G DAVANLOU
Examiner
Art Unit 2153